         Case 3:21-cv-00102-JWD-RLB             Document 1       02/17/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


 LEROY J. THOMAS, TOMMY ROBINSON,                      CIVIL ACTION NO.:
 AND DONALD K. CHRETIEN

 VERSUS                                                SECTION:

 U.S. XPRESS, INC., U.S. XPRESS
 LEASING, INC., MOUNTAIN LAKE RISK                     MAGISTRATE
 RETENTION GROUP, INC., AND STEPHEN
 C. HITE

                                      NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, comes U.S. Xpress, Inc., who files

this Notice of Removal pursuant to 28 U.S.C. §1332 and 1441, to hereby remove this matter from

state court to the docket of this Honorable Court, and respectfully represents the following:

                                          BACKGROUND

                                                 I.

       Plaintiffs, Leroy J. Thomas, Tommy Robinson, and Donald K. Chretein (collectively

“Plaintiffs”), filed a lawsuit styled Leroy J. Thomas, Tommy Robinson, And Donald K. Chretien

vs. U.S. Xpress, Inc., U.S. Xpress Leasing, Inc., Mountain Lake Risk Retention Group, Inc., and

Stephen C. Hite in the 19th Judicial District Court, Parish of East Baton Rouge, State of Louisiana,

No. C-703044, Section “21,” naming U.S. Xpress, Inc., U.S. Xpress Leasing, Inc., Mountain Lake

Risk Retention Group, Inc., and Stephen C. Hite as defendants. The suit seeks damages for

Plaintiffs’ alleged injuries sustained from an alleged accident occurring on Interstate 10 in East

Baton Rouge Parish, State of Louisiana on or about February 27, 2020. (See attached Exhibit “1”

– Plaintiffs’ Petition for Damages)




                                                 1
           Case 3:21-cv-00102-JWD-RLB              Document 1      02/17/21 Page 2 of 8




                                                   II.

          The state court action commenced on December 28, 2020. (See Exhibit 1) This Defendant

received service of Plaintiffs’ Petition for Damages naming U.S. Xpress, Inc. as a defendant on

January 19, 2021; therefore, removal is timely under 28 U.S.C. § 1446(B)(1)-(3).

                                          BASIS OF REMOVAL

                                                   III.

          This suit is removable to this Court under and by virtue of the federal statutes and acts of

the Congress of the United States, including 28 U.S.C. § 1332 and 28 U.S.C. § 1441, which provide

federal district courts with original jurisdiction in cases where the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs, and is between citizens of different

states.

                                                  IV.

          Plaintiff Leroy J. Thomas is allegedly a citizen of the State of Louisiana.

                                                   V.

          Plaintiff Tommy Robinson is allegedly a citizen of the State of Louisiana.

                                                  VI.

          Plaintiff Donald K. Chretien is allegedly a citizen of the State of Louisiana.

                                                  VII.

          Defendant U.S. Xpress, Inc. is incorporated in the State of Nevada with its principal place

of business in the State of Tennessee.

                                                  VIII.

          Defendant U.S. Xpress Leasing, Inc. is incorporated in the State of Tennessee with its

principal place of business in the State of Tennessee.




                                                    2
         Case 3:21-cv-00102-JWD-RLB             Document 1       02/17/21 Page 3 of 8




                                                IX.

       Defendant Mountain Lake Risk Retention Group, Inc. is incorporated in the State of

Vermont with its principal place of business in the State of Vermont.

                                                 X.

       Defendant Stephen C. Hite is a citizen of the State of North Carolina.

                                                XI.

       Because Plaintiffs are citizens of the State of Louisiana and all Defendants are citizens of

states other than Louisiana, complete diversity of citizenship exists among the parties.

                                                XII.

       Under United States Fifth Circuit Court of Appeals precedent, a defendant may establish

that the amount in controversy exceeds $75,000 by either demonstrating that it is facially apparent

from the petition that the claim likely exceeds $75,000, or by setting forth the facts in controversy

that support a finding of the requisite amount. Grant v. Chevron Phillips Chem. Co., 309 F.3d

864, 868 (5th Cir. 2002).

                                               XIII.

       If a defendant can show by a preponderance of the evidence that the amount in controversy

exceeds the jurisdictional amount, the “plaintiff can defeat diversity jurisdiction only by showing

to a ‘legal certainty’ that the amount in controversy does not exceed $75,000.” Grant v. Chevron

Phillips Chem. Co., 309 F.3d 864, 869 (5th Cir. 2002) (quoting De Aguilar v. Boeing Co., 47 F.3d

1404, 1412 (5th Cir. 1995)).

                                               XIV.

       Since Article 893 of the Louisiana Code of Civil Procedure prohibits a plaintiff from

pleading a specific dollar amount of damages, no specific dollar amount is provided in the




                                                 3
          Case 3:21-cv-00102-JWD-RLB             Document 1        02/17/21 Page 4 of 8




Plaintiff’s Petition. For purposes of removal, however, it is facially apparent from the Petition that

the amount in controversy exceeds $75,000, exclusive of interest and costs.

                                                 XV.

        In the Petition, Plaintiffs allege that Stephen C. Hite was operating a 2019 International

tractor-trailer rig and allegedly struck the rear of a vehicle occupied by Plaintiffs, Leroy J. Thomas,

Tommy Robinson, and Donald K. Chretien. (See Exhibit “1” – Petition for Damages, ¶ V.)

Plaintiffs allege the subject accident was caused by the negligence of defendant, Stephen C. Hite.

(Id., ¶ VI.)

                                                XVI.

        Per the Petition, Plaintiffs claim, as a result of the subject accident: (1) Plaintiff Leroy J.

Thomas allegedly sustained “significant injuries to his head, neck, shoulders, elbow, sternum,

back, buttock, legs, and other parts of his body”; (2) Plaintiff Tommy Robinson allegedly sustained

“significant injuries to his head, neck, shoulders, elbows, back, hip, feet, and other parts of his

body”; and (3) Plaintiff Donald K. Chretien sustained “significant injuries to his head, neck,

shoulders, hands, back, buttock, legs, and other parts of his body.”

                                                XVII.

        Based on information and belief, Plaintiff Leroy J. Thomas allegedly sustained injuries to

his cervical and lumbar spine.

                                               XVIII.

        Based on the allegations in their Petition, Plaintiffs claim that they are entitled to recover

general and special damages. (See Exhibit “1” – Petition for Damages, ¶ 8, 10, 12.) Specifically,

Plaintiff Leroy J. Thomas alleges he has sustained and will sustain in the future the following

damages: (a) physical pain and suffering, past, present and future; (b) medical expenses past,

present and future; (c) mental anguish, past, present and future; (d) loss of wages, past, present and



                                                  4
          Case 3:21-cv-00102-JWD-RLB               Document 1    02/17/21 Page 5 of 8




future; (e) distress, worry, and inconvenience; (f) loss of enjoyment of life; (g) disability and

disfigurement; (h) property damage; and (i) any other damages which may be proven at the trial

of this cause.

                                               XIX.

        Based on the allegations of Plaintiffs’ Petition for Damages, including but not limited to

claims for past and future pain and suffering, mental anguish, medical expenses, and disability

allegedly arising from the subject February 27, 2020 motor vehicle incident, it is facially apparent

that the amount in controversy for at least one plaintiff, namely Leroy J. Thomas, exceeds $75,000,

exclusive of interest and costs, for this Court to assume jurisdiction over this matter under 28

U.S.C. § 1332.

                                                   XX.

        Defendant does not admit the underlying facts alleged by Plaintiffs and denies liability to

Plaintiffs.

                                   REMOVAL PROCEDURE

                                               XXI.

        All defendants who have been properly joined and served with Plaintiffs’ petition consent

to this removal. This satisfies the requirement that all defendants who have been properly served

with Plaintiffs’ petition affirmatively consent to the removal of this action. See Lewis v. Rego Co.,

757 F.2d 66,68 (3rd Cir. 1985)(observing that notice of removal filed before all non-resident

defendants served with process still effective).

                                               XXII.

        This Notice of Removal is filed within 30 days of the receipt by or service upon the

defendant of a copy of the initial pleading setting forth the claim for relief upon which the action

or proceeding is based.



                                                    5
         Case 3:21-cv-00102-JWD-RLB           Document 1      02/17/21 Page 6 of 8




                                            XXIII.

       The state court action was commenced on December 28, 2020 and this removal has been

filed within one (1) year after its commencement.

                                            XXIV.

       Venue is proper within the Eastern District of Louisiana because the matter is being

removed from Section “21” of the 19th Judicial District Court, Parish of East Baton Rouge — a

court which the Middle District of Louisiana embraces, and more specifically:

              The Honorable Donald R. Johnson, Judge
              19th Judicial District Court, Parish of East Baton Rouge
              Section 21
              300 North Boulevard
              Baton Rouge, Louisiana 70801

                                             XXV.

       Pursuant to 28 U.S.C. § 1447(b) and LR 3.2, movers identify all known counsel as follows:

   a. Counsel for Plaintiffs
      David P. Bruchhaus #24326
      Wesley A. Romero #33344
      Mudd Bruchhaus & Keating, LLC
      422 E. College Street, Suite B
      Lake Charles, LA 70605
      Telephone: (337) 562-2327
      Fax: (337)562-2391

   b. Counsel for Defendant— U.S. Xpress, Inc., U.S. Xpress Leasing, Inc., Mountain Lake Risk
      Retention Group, Inc., and Stephen C. Hite
      Andrea L. Albert (#27353)
      Stephen J. Eckholdt (#35765)
      Galloway, Johnson, Tompkins, Burr & Smith
      #3 Sanctuary Boulevard, Third Floor
      Mandeville, Louisiana 70471
      Phone: (985) 674-6680
      Facsimile: (985) 674-6681




                                               6
          Case 3:21-cv-00102-JWD-RLB             Document 1       02/17/21 Page 7 of 8




                                               XXVI.

        Further pursuant to 28 U.S.C. § 1447(b), a complete copy of the state court record has been

requested from the 19th Judicial District Court. Upon receipt, movers will supplement this filing

with a copy all state court pleadings, including any answers and any return of service of process

filed in state court so far.

                                              XXVII.

        Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel certifies

that she has read the foregoing Notice of Removal. She likewise certifies that to the best of her

knowledge, information, and belief formed after reasonable inquiry, the Notice is well-grounded

in fact and is warranted by existing law or good faith argument for the extension, modification, or

reversal of existing law, and that it is not interposed for any improper purpose.

                                              XXVIII.

        Defendant, U.S. Xpress, Inc., requests a trial by jury.

        WHEREFORE, Defendant, U.S. Xpress, Inc., prays that this Notice be accepted as good

and sufficient, and that this civil action be removed from the 19th Judicial District Court, Parish of

East Baton Rouge, State of Louisiana, to the docket of this Honorable Court for determination as

provided by law, and that this Court enter such Orders and issue such process as may be proper,

including copies of records and proceedings of the action from the 19th Judicial District Court,

Parish of East Baton Rouge, State of Louisiana, and then proceed with the civil action as if it had

been originally commenced in this Court.




                                                  7
         Case 3:21-cv-00102-JWD-RLB             Document 1      02/17/21 Page 8 of 8




                                             Respectfully submitted,

                                              /s/ Andrea L. Albert
                                             ANDREA L. ALBERT (#27353)
                                             STEPHEN J. ECKHOLDT (#35765)
                                             GALLOWAY, JOHNSON, TOMPKINS,
                                                BURR & SMITH
                                             #3 Sanctuary Boulevard, Third Floor
                                             Mandeville, Louisiana 70448
                                             Telephone: (985) 674-6680
                                             Facsimile: (985) 674-6681
                                             Attorneys for Defendant, U.S. Xpress, Inc.


                               CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of February, 2021 a copy of the foregoing pleading

has been served on all parties or their attorneys in a manner authorized by FRCP 5(b)(2) or via the

court’s CM/ECF system.

                                             /s/ Andrea L. Albert
                                             ANDREA L. ALBERT




                                                8
